FILED
                                                                                      15-0403
                                                                                      9/8/2015 5:12:30 PM
                                                                                      tex-6834756
                                                                                      SUPREME COURT OF TEXAS
                                                                                      BLAKE A. HAWTHORNE, CLERK




                                                                                            Craig T. Enoch
                                                                                    Direct: (512) 615-1202
                                                                                  cenoch@enochkever.com




                                         September 8, 2015



Blake A. Hawthorne, Clerk
Supreme Court of Texas
201 W. 14th Street, Room 104
P.O. Box 12248
Austin, Texas 78711

       Re:    No. 15-0403; Virginia O. Kinsel, as Attorney-in-Fact for J. Frank Kinsel; J. Frank
              Kinsel, Jr.; Carole K. Edwards; and Catherine K. Collins v. Jackson Walker, LLP; M.
              Keith Branyon; Jane O. Lindsey, Individually and as Co-Trustee of the Lesey B. Kinsel
              Trust; and Robert N. Oliver; In the Supreme Court of Texas.

Dear Mr. Hawthorne:

        Petitioners / Cross-Respondents Virginia O. Kinsel, as Attorney-in-Fact for J. Frank Kinsel;
J. Frank Kinsel, Jr.; Carole K. Edwards; and Catherine K. Collins waive their right to respond to Jane
O. Lindsey and Robert N. Oliver’s Petition for Review at this time, but will respond upon the Court's
request.

                                                   Sincerely,



                                                   /s/ Craig T. Enoch
                                                   Craig T. Enoch



cc:    William L. Kirkman
       Shelly K. Messerli
       John H. Cayce, Jr.
       Marshall M. Searcy, Jr.
       Frank P. Greenhaw IV
       Matthew D. Stayton